DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2017/036695 filed June 9, 2017, which claims benefit of US Document No. 62/347,819 filed June 9, 2016.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 5, 7, 9-13 and 16 in the reply filed on November 2, 2020 is acknowledged.  Claims 17, 18, 20-25, 27 and 32-34 are withdrawn from consideration.
Status
This Office Action is in response to Applicants' Amendment and remarks filed on April 22, 2022 in which Claims 2-4, 6-8, 10, 14, 15 and 17-35 are cancelled, Claims 1, 9, 11, 12, 37 and 38 are amended to change the breadth of the claims, and new Claim 39 is added.  Claims 1, 5, 9, 11-13, 16 and 36-39 are pending in the instant application, which will be examined on the merits herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachel D. Near on August 1, 2022.
The application has been amended as follows:
Claims 9, 12 and 37 have been amended as follows:

9. (Currently Amended) The cellulose product of claim 1, wherein the cellulose product further comprises 

12. (Currently Amended) The cellulose product of claim 9, wherein 

37. (Currently Amended) The cellulose product of claim 1, wherein the cellulose 

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see 2nd paragraph on page 2 of the Remarks, filed April 22, 2022, with respect to Claims 1, 5, 9, 11-13, 16 and 36-38 have been fully considered and are persuasive. The rejection of Claims 1, 5, 9, 11-13, 16 and 36-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of the amendment of Claim 1.
	Applicant's arguments, see page 2, line 14 to page 3, line 5 of the Remarks, filed April 22, 2022, with respect to Claims 1, 5, 9, 12, 13, 16, 36 and 38 have been fully considered and are persuasive. The rejection of Claims 1, 5, 9, 12, 13, 16, 36 and 38  under 35 U.S.C. § 103 as being unpatentable over Isogai et al (US Patent No. 9,296,829 B2) in view of Andreescu et al (US Patent No. 8,691,520 B2) has been withdrawn in view of the amendment of Claim 1.
Applicant's arguments, see page 4, lines 12-20 of the Remarks, filed April 22, 2022, with respect to Claims 11 and 37 have been fully considered and are persuasive. The rejection of Claims 11 and 37 under 35 U.S.C. § 103 as being unpatentable over Isogai et al (US Patent No. 9,296,829 B2, provided with the IDS filed 12/05/2018) in view of Andreescu et al (US Patent No. 8,691,520 B2, provided with the attached PTO-892) as applied to Claims 1, 5, 9, 12, 13, 16, 36 and 38 above, and further in view of Wan et al (US Publication No. 2009/0220560 A1) has been withdrawn in view of the amendment of Claim 1.

Claims 1, 5, 9, 11-13, 16 and 36-39 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The Andreescu et al patent (US Patent No. 8,691,520 B2) is representative of the closest prior art of record.  The Andreescu et al patent discloses a device comprising an inert adsorbent support material, containing cerium oxide nanoparticles as the colorimetric reagent, or cerium oxide nanoparticles co-immobilized with oxidase enzymes and stabilizing agents. The support maternal may be made of one or materials that include natural materials such as cellulose paper and cotton (see column 7, lines 50-56).  However, the Andreescu et al patent does not disclose the inorganic nanoparticles being present in a cellulose product in an amount from 0.01% to 20% by weight, based on the weight of the cellulose product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623